Citation Nr: 1705098	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  06-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 2003, for entitlement to a 50 percent rating for trigeminal neuralgia, right 5th cranial nerve (CN). 

2.  Entitlement to an effective date earlier than April 8, 2013, for the grant of service connection for trigeminal neuralgia, right 7th cranial nerve with an initial 10 percent rating assigned. 

3.  Entitlement to an effective date earlier than April 8, 2013, for the grant of individual unemployability by reason of service-connected disability (TDIU). 

4.  Entitlement to an effective date earlier than April 8, 2013, for the grant of Dependents' Educational Assistance under 38 U.S.C. chapter 35 (DEA) benefits.

5.  Entitlement to an initial rating in excess of 50 percent for service-connected trigeminal neuralgia, right 5th cranial nerve on an extraschedular basis.

6.  Entitlement to a rating in excess of 30 percent for service-connected anxiety and depression.


REPRESENTATION

Appellant represented by:	Attorney Sean A. Ravin


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions, as described below.  

The case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating that granted service connection for anxiety and depression assigning a 30 percent rating effective June 5, 2003, and denied a rating in excess of 30 percent for trigeminal neuralgia, right 5th cranial nerve.  The appellant appealed these issues to the Board and in January 2009, the Board denied the issues.  The appellant thereafter filed a timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

By Court Order in May 2010, the Court granted a Joint Motion for Remand filed by the parties that vacated the Board's January 2009 decision and remanded the matter back to the Board.  In November 2010 the Board, in turn, remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development; namely, to afford him a contemporaneous VA examination and obtain any outstanding medical records pertinent to the appeal.  By rating decision in May 2013, the RO increased the rating for the Veteran's trigeminal neuralgia, right 5th cranial nerve disability to 50 percent, effective in June 2003.  

In December 2015 the Board again remanded this matter to further address due process and evidentiary issues, to include obtaining an extraschedular evaluation for the increased rating issue involving the right 5th cranial nerve which was rated as 50 percent disabling and for AOJ review of evidence pertinent to the increased rating issues for his psychiatric disorder and cranial nerve disorder.   

Also before the Board is an appeal from a May 2013 rating decision granting service connection for post-traumatic trigeminal neuralgia, right seventh cranial nerve, with an evaluation of 10 percent effective April 8, 2013 and awarding an increased rating of 50 percent disabling for post-traumatic trigeminal neuralgia, right fifth cranial nerve, effective June 5, 2003.  The Veteran appealed both the ratings assigned as well as the effective dates assigned.  The Board in a February 2015 decision denied a rating in excess of 10 percent for the trigeminal neuralgia, right seventh cranial nerve, accepted and granted a claim for TDIU as part of the increased rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the effective date matters for further development.  

The Board in its February 2015 decision remanded the RO to issue a statement of the case (SOC) regarding the issues of effective dates assigned for the grant of service connection for trigeminal neuralgia, right 5th cranial nerve and service connection for trigeminal neuralgia, 7th cranial nerve.  In doing so, the Board pointed to a March 2014 Substantive Appeal (VA Form 9), addressing other issues, but which the Board construed as clarifying a September  2013 notice of disagreement (NOD)  to actually challenge the effective dates assigned for service connection for the neuralgias of the right 5th and 7th cranial nerves.  However the September 2013 NOD clearly stated an intent to challenge the effective dates assigned for the 50 percent rating for the right 5th CN and the initial 10 percent assigned for the 7th CN.  

In response to the Board's February 2015 remand the RO issued a SOC in March 2015, which addressed the effective dates assigned for the 50 percent rating for the trigeminal neuralgia of the right 5th cranial nerve and service connection for trigeminal neuralgia of the right 7th cranial nerve with a discussion addressing the initial 10 percent rating as of that date.  The Veteran filed a form I-9 later in March 2015 expressing his desire to appeal the effective dates for the 50 percent rating for the right 5th CN disorder and for the initial 10 percent rating for the right 7th CN disorder.  

The Veteran's representative submitted correspondence dated on July 7, 2016 which serves as a request to withdraw the Veteran's appeal for an effective date prior to June 5, 2003 for entitlement to VA benefits for the post traumatic trigeminal neuralgia of the right 5th CN.  Thus, although the RO did not issue an SOC with respect to the effective date for service connection for the trigeminal neuralgia of the right 5th CN, the Board finds this issue is withdrawn prior to perfection and there is no need address this matter further.  

Regarding the issue of entitlement to an effective date prior to June 5, 2003 for assignment of a 50 percent rating for the trigeminal neuralgia of the right 5th CN, which is a perfected appeal with a VA Form I-9 filed the same month as the March 2015 SOC, such withdrawal will be addressed in a dismissal in the body of the decision.  As to the issue of an effective date prior to April 8, 2013 for the trigeminal neuralgia of the right 7th CN, the Board is characterizing this claim to encompass the effective date for both entitlement to service connection and the initial 10 percent assigned for this disorder, in light of the above procedural history.  

Finally, the Veteran has perfected an appeal with respect to the effective dates assigned in a March 2015 letter determination granting TDIU and DEA benefits.

This matter is now returned to the Board for further consideration.

The issue of entitlement to an increased rating for the service connected anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In July 2016, prior to the promulgation of a decision by the Board, the Veteran's representing attorney notified the Board in a signed and written statement of his intent to withdraw his appeal concerning the issue of entitlement to an effective date prior to June 5, 2003 for a 50 percent rating for post-traumatic trigeminal neuralgia (TN), right 5th cranial nerve (CN). 

2.  A VA examination conducted on September 30, 2004, revealed findings later shown to be consistent with disability to the 7th trigeminal CN.  

3.  Prior to the September 30, 2004, final adjudications had been made on the Veteran's neurologic claim in April 1991, October 1993, November 1998, and August 1999.

4.  On June 5, 2003 the Veteran filed a claim for an increased rating for trigeminal neuralgia, right 5th cranial nerve; the claim has been open and pending at this time and a claim for TDIU is part and parcel of this increased rating claim pursuant to the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

5.  The Veteran's service connected disabilities have been shown to render him unable to establish and maintain substantially gainful employment as of June 5, 2003.

6.  The  schedular criteria for rating trigeminal neuralgia, right 5th cranial nerve do not adequately contemplate the symptoms of this neurological disorder, and these symptoms caused marked interference with employment. 

7.  The impairment caused by the Veteran's trigeminal neuralgia, right 5th cranial nerve most nearly approximates an additional 30 percent rating, beyond the current schedular rating of 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an effective date prior to June 5, 2003 for a 50 percent rating for post-traumatic trigeminal neuralgia (TN), right 5th cranial nerve (CN) are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date of September 30, 2004, but no earlier, for the grant of service connection for service connection for trigeminal neuralgia, right 7th cranial nerve, with an initial 10 percent rating assigned have been met. 38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.816 (2016).

3.  The criteria are met for an effective date of June 5, 2003 but no earlier, for the award of TDIU.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2016).

4.  The criteria are met for an effective date of June 5, 2003 but no earlier, for the award of basic eligibility to Dependents' Educational Assistance.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2016).

5.  The criteria for an extraschedular rating of 30 percent for post-traumatic trigeminal neuralgia, right 5th cranial nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 8103, 8205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal--Effective Date for Right Fifth Cranial Nerve prior to 6/5/03

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204. 

Regarding the right CN disorder the Veteran's representative submitted correspondence dated on June 28, 2016 and received by the RO on June 28, 2016 and again on July 7, 2016 which states as follows:  "As an initial matter, (Veteran's name rescinded) withdraws his claim of entitlement to an, effective date earlier than June 5, 2003 for post-traumatic TN of the right fifth cranial nerve. Based upon a review of the file, it appears that the effective date presently assigned represents the earliest possible date under the law."  This expresses a desire to withdraw a claim for an effective date prior to June 5, 2003 for VA benefits including a 50 percent rating for the post-traumatic TN of the right fifth cranial nerve.

Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal of this matter is dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in August 2003, prior to the initial adjudication of the claim.  Thereafter he was provided notice in March 2006 notifying him of the process by which initial disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103  38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The matter was readjudicated by a supplemental statement of the case in November 2016.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  As to the effective date claims, argument has been submitted and the Veteran had the opportunity to participate in an informal hearing in September 2015.  There is no indicate of any outstanding evidence either identified by the Veteran or alluded to in the record.

There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.

II. Earlier Effective Date Laws and Analysis

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i). 

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202 (2016). 

After a veteran receives the statement of the case, he must file a formal appeal within sixty days from the date the statement of the case is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302 (b); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992) (noting that where a claimant did not perfect an appeal by timely filing a substantive appeal, the rating decision then becomes final).

For an award based on receipt of new and material evidence, other than service department records, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than service department records, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r). 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As in effect at the inception of this appeal, a report of examination or hospitalization meeting the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b).  The provisions of this paragraph, 3.157(b)(1), apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Id.

The Board further notes that there are exceptions to the general rule governing reopened claims for receipt of additional records from the service department pursuant to 38 C.F.R. § 3.156(c), with revisions made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006 to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Such exceptions are not applicable in this matter where the STRs were obtained and associated with the claims file in September 1976 prior to the first final adjudication of April 1991 and thus have no bearing in the outcome of the effective date claim and no supplemental records from the service department were submitted after the expiration of the appeal period of the April 1991 most recent prior denial pertinent to these matters. 

Effective date earlier than April 8, 2013, for the grant of service connection for trigeminal neuralgia, right 7th cranial nerve with an initial 10 percent rating assigned

The Veteran expresses disagreement with the effective date of April 8, 2013 assigned for entitlement to service connection for trigeminal neuralgia, right 7th cranial nerve(CN) with an initial 10 percent rating.  This effective date was assigned in the appealed rating decision of May 2013, which granted service connection with the initial 10 percent rating assigned for the neurological disorder of the right 7th CN based on findings from an April 8, 2013 VA neurological disorder which identified a separate neurological disorder affecting the 7th CN in addition to the disorder of trigeminal neuralgia affecting the right 5th CN.  

The disorder of the 7th CN was separately identified by the April 8, 2013 examiner following a comprehensive examination that disclosed findings of constant pain at times excruciating that was moderate, and intermittently severe in the upper face, eye, forehead, midface, lower face and side of the mouth and throat.  Severe paresthesias were also present in these areas.  Other findings included decreased right nasolabial fold although he was able to smile and puff his cheeks up without difficulty.  Eyelid closing was associated with synthetic elevation of the right corner of the mouth.  These symptoms were identified by the examiner as including the 7th and 5th CN on the right side of the face.  Muscle strength testing although unremarkable in its findings was noteworthy in that the form addressing muscle strength specifically delineated different muscle functions governed by the 7th CN as compared to the 5th CN.  The 7th CN was shown to affect the muscles of the upper and lower portions of the face including muscles of facial expression including shutting eyes tightly and grinning.  The 5th CN affected muscles of mastication including clenching jaw, palpating masseter, temporalis.   The examiner diagnosed the Veteran as having moderate incomplete paralysis of the right 7th CN (facial) and complete paralysis of the right 5th CN (trigeminal).  

The question arises as to whether a claim was filed addressing the 7th CN disorder or whether entitlement arose prior to the April 8, 2013 date of this VA examination that diagnosed moderate incomplete paralysis of the right 7th CN (which is noted to fall in the criteria for a 10 percent rating under 38 C.F.R. § 4.124a Diagnostic Code 8207 for paralysis of the 7th cranial nerve). 

A review of the procedural history does not show that the Veteran filed a specific claim for entitlement to service connection for a disorder affecting the 7th CN.  However he did file prior claims for entitlement to VA benefits based on a neurological disorder claimed as trigeminal neuralgia secondary to facial scars, which while originally identified as affecting the right 5th CN, could be construed to include claims for entitlement to service connection for the right 7th CN.  The United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board therefore shall review the history of his prior claims under the broadest possible light in consideration of this decision.  

The procedural history discloses that the Veteran's January 1976 original claim for entitlement to VA benefits did not include any claim for a neurological disorder of the cranial nerves including the 7th CN.  However, at that time he did claim service connection for facial scars.  Service connection for facial scars was granted in a March 1977 rating, with no mention of neuralgia or other neurological disorders.  

On April 13, 1990 the Veteran filed an original claim for service connection for trigeminal neuralgia secondary to his service connected facial scars.  He did not specify the cranial nerves involved.  In an April 1991 rating, with notice sent the same month, the RO granted service connection for right trigeminal neuralgia secondary to facial scars and assigned an initial 10 percent rating for this disorder.  The RO notably assigned this 10 percent rating under 38 C.F.R. § 4.124a Diagnostic Code 8405, for neuralgia of the 5th CN.  The Veteran filed a NOD (Notice of Disagreement) which in part disputed the rating assigned for the CN disorder in this decision in October 1991; a Statement of the case (SOC) was issued addressing other appealed issues in November 1991, although it did mention the history of the grant of service connection for the trigeminal nerve neuralgia.  In January 1992 a Supplemental SOC first addressed the rating assigned for the trigeminal neuralgia and advised the Veteran that he must complete a VA Form I-9 substantive appeal within 60 days of the issuance of this SSOC or else the appeal would be closed.  The Veteran failed to submit a Substantive Appeal either within 60 days of the SSOC or a year from the April 1991 notice of this rating and it became final.  38 C.F.R. § 20.302.  

Thereafter, the Veteran filed an increased rating claim in October 1993 for trigeminal neuritis.  An October 26, 1993 notice from the RO informed that a rating in excess of 10 percent was not warranted for post traumatic neuralgia of the right facial area.  The Veteran did not appeal this determination.  Later, a November 1998 adjudication denied increased rating for the trigeminal neuralgia in excess of 10 percent disabling under DC 8405.  The Veteran did not appeal this issue and in an August 31, 1999 notice the RO advised that it would be terminating entitlement to VA benefits due to an inability to locate the Veteran's whereabouts.  These prior adjudications are final, as the Veteran did not appeal them and no new and material evidence was received within a year of their issuance.  

Thereafter on June 5, 2003 the Veteran filed an increased rating claim specifically naming his neurological disorder as injury to the 5th CN.  No mention of any issues with the 7th CN was made in this, in a March 2004 statement in support of claim which also mentioned the 5th CN or in his October 2005 NOD, which required clarification per VA Memo of 3/8/06 (located in VBMS).  

Despite the lack of specific reference to the 7th CN nerve in the above communications, or in the September 30, 2004 VA examination provided in relation to the still-active appeal evaluating the trigeminal neuralgia of the right 5th CN, the Board finds that said examination constitutes a claim and also establishes entitlement to the benefit.  Again, the onus is not on the Veteran to identify with the exact nature of his claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The complaints addressed in the September 30, 2004 examination were identified as resulting from trigeminal nerve damage.  Neither the 5th nor 7th nerve was referenced but symptomatology was shown that since has been accepted as signifying involvement of both nerves.  The examination can be found to indicate an intent to seek benefits, as indeed it is part of the claims process.  Therefore, resolving reasonable doubt in the Veteran's favor, an effective date of September 30, 2004 is deemed established here.  In so finding, the Board notes that the symptoms shown on examination at that time appear to be of sufficient severity to satisfy the 10 percent rating under DC 8207, concerning moderate incomplete paralysis.  

Entitlement to an effective date earlier than April 8, 2013, for the grant of TDIU and DEA benefits. 

In a February 2015 decision the Board granted entitlement to TDIU, finding that  service connected disabilities precluded the Veteran from obtaining and maintaining substantially gainful employment.  In this same decision the Board also denied an initial rating in excess of 10 percent disabling for service-connected trigeminal neuralgia, right 7th cranial nerve.  In granting the TDIU claim, the Board pointed to a July 2014 RO rating decision which denied entitlement to a TDIU on the basis that the Veteran did not complete and return a VA Form 21-8940, application for individual unemployability.  The Board took jurisdiction of the TDIU claim on the basis of the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  The Board found the TDIU to be part of the issue of an increased rating for trigeminal neuralgia, right 7th cranial nerve which was before it at the time.

Later in February 2015 the RO implemented the Board's grant of TDIU and additionally granted basic entitlement to DEA benefits with the effective date of both grants dated April 8, 2013, the effective date of entitlement to service connection and an initial 10 percent rating assigned for the trigeminal neuralgia, right 7th cranial nerve.  The Veteran has appealed this effective date assigned for both the TDIU and DEA benefits.  

After a careful review of the relevant evidence of record, the Board has determined that an effective date of June 5, 2003, for the grant of TDIU and DEA benefits is warranted. 

The Board's February 2015 grant of TDIU was based on the TDIU being part and parcel of an increased rating claim which at the time it determined was the increased rating claim for the service-connected trigeminal neuralgia, right 7th cranial nerve.  This particular issue has been pending since April 8, 2013 and in the instant decision the effective date has been moved back to September 30, 2004.

In any event, the Board finds that with consideration of Rice, supra, it is more appropriate to assign a date of claim for entitlement to TDIU as part of the claim for entitlement to an increased rating in excess of 50 percent for trigeminal neuralgia, right 5th CN, which has been pending since June 5, 2003.  The right 5th CN disorder is shown to be more severely disabling, as the Board has assigned an extraschedular rating in excess of the 50 percent rating dating back to June 5, 2003, based on the occupational impact of this disorder.  Meanwhile the right 7th CN disorder was shown to be no more than 10 percent disabling per the February 2015 Board decision.  Accordingly, the appropriate date for the TDIU claim is the June 5, 2003 increased rating claim for the trigeminal neuralgia, right 5th CN.  Here, the Veteran is presumed to be seeking the maximum benefit.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise).

An effective date prior to June 5, 2003 is not shown to be warranted for the TDIU claim, as per the procedural history of his earlier neuralgia claims with prior final adjudications preceding June 5, 2003.  This procedural history has been discussed at length in the above decision addressing entitlement to an effective date earlier than April 8, 2013 for the grant of service connection for trigeminal neuralgia, right 7th cranial nerve.  Additionally, a review of the claims and communications made by the Veteran prior to June 5, 2003 are not shown to allege entitlement to TDIU.  Thus, the earliest date of a formal claim for TDIU is shown to be the June 5, 2003 increased rating claim for the trigeminal neuralgia of the right 5th CN.  

The Board further finds that there are no reports of VA hospitalization or examinations within the one year period leading up to the June 5, 2003 claim that would serve as an informal claim prior to this date.  

A "report of examination or hospitalization" under § 3.157(b) (as in effect at the inception of the appeal) should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination." A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written." Massie, 25 Vet. App. at 133. Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time. Id.  

Although the record contains a May 1, 2003 VA psychological assessment for vocational rehabilitation services, which did note his service connected trigeminal neuralgia, this report focused on his psychiatric complaints, and did not provide any clear findings as to the Veteran's employability or unemployability.  The examiner noted that the Veteran was interested in obtaining employment but also noted that he had not been employed for more than 4 months since 1993.  No opinion was rendered as to the cause of the unemployability and the examiner recommended contradictory options including possibly applying for disability benefits including TDIU while at the same time exploring vocational rehabilitation.  Although this record is within the one year period prior to the June 5, 2003 claim, the Board finds that it is too equivocal in nature to apply 38 C.F.R. § 3.157 in this instance.  Similarly an October 14, 2003 VA psychology note indicating that the Veteran was having trouble completing a Social Security Disability claim is too vague to form a TDIU as the nature of the disabilities forming the basis of the claim are not given.  See 23 pg VA records entered in VBMS on 8/4/03 at pg 12 and 14 pg VA records entered in VBMS on 1/16/04 at pg 10.  Thus there is not shown to be a basis for finding a claim for TDIU pending prior to June 5, 2003 based on VA medical evidence within a year prior to this date.  He is not shown to actually filed for or be in receipt of Social Security Disability benefits, but is apparently receiving it based on age per a private medical examination and opinion by E.T. PhD on July 13, 2015.  

Having determined that the TDIU claim has been pending since June 5, 2003, the Board must address whether entitlement to TDIU is also shown since that date.  In this instance, the evidence supports entitlement to TDIU since that date.  Without even considering changes in the combined rating brought about by the Board's earlier effective date allowance for the 7th CN, as of June 5, 2003 the Veteran has been in receipt of a 50 percent rating for trigeminal neuralgia right 5th CN, a 30 percent rating for anxiety and depression, and in receipt of noncompensable ratings for residuals of fractures to his right hip, right humerus and facial scars.  He has also been in receipt of a 10 percent rating for trigeminal neuralgia of the right 7th CN since April 8, 2013.  As of June 5, 2003 his combined rating is 70 percent disabling and as such, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) as of such date.  However, the Board must still determine whether from June 5, 2003, the Veteran's service-connected disabilities resulted in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  

The medical examination and opinion by E.T. PhD on July 13, 2015 involved a longitudinal review of the Veteran's vocational history and impact of his service connected disabilities, to include the post traumatic neuralgia of the face as well as anxiety and depression, and residuals of fractures to his right hip, right humerus and facial scars.  This examination included a comprehensive review of the medical and vocational evidence in his claims file, dating back to service, following which the examiner gave an opinion that as of June 5, 2003, the Veteran has been totally disabled based on individual unemployability due to his service connected disabilities.  He was noted to have never really had substantial gainful employment except for one period of time in 1980 and was noted to have been unsuccessful in completing his training as a physician, with numerous comments in the records indicating that he failed many of his subjects.  

The July 2015 longitudinal medical review addressed medical evidence in the claims file that included a June 2004 VA neurology opinion showing that medication taken by the Veteran for his facial pain from the cranial nerve trigeminal neuropathy resulted in him staying in bed 15-18 hours a day and he was also not driving.  Additionally the review made note of complaints shown in a November 2004 VA neurology record showing he had approximately 20 attacks per day stemming from his trigeminal neuralgia.  This opinion is supported by the evidence of record in the claims file, with the occupational impacts from the trigeminal neuralgia of the 5th CN detailed further in the discussion to follow addressing an extraschedular rating for this disorder.  There is not shown to be medical evidence or opinions elsewhere in the record that directly contradicts the opinion from this July 2015 evaluation which finds the Veteran was unemployable due to service connected disabilities from June 5, 2003.  

Therefore, the Board concludes that the effective date of the Veteran's TDIU should be June 5, 2003, but no earlier.  The appeal is granted to this extent. 

The Board also finds that June 5, 2003 is also the appropriate date for basic entitlement to DEA for the following reasons.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2016). Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation. 38 U.S.C.A. § 5113.

In this case, by virtue of the Board's award of an earlier effective date of June 5, 2003 for a TDIU, and since the effective date for DEA benefits was directly related to a finding that the Veteran had a total disability that was permanent in nature by virtue of his TDIU rating, the Veteran is also entitled to an earlier effective date of June 5, 2003 for eligibility for Chapter 35 benefits.  To that extent also, this appeal is granted.

Further, the Board finds that the Veteran is not entitled to an effective date prior to June 5, 2003 for the grant of entitlement to DEA benefits.  Because the Veteran has not been shown to be in receipt of a total disability rating prior to June 5, 2003 entitlement to DEA benefits cannot be granted prior to this date.  The evidence fails to show any basis other than total disability for which he would be entitled to DEA benefits, thus June 5, 2003, is the earliest date for which such entitlement is warranted.  As such, VA regulations do not provide for an effective date earlier than the date the Veteran was entitled to a total disability rating - i.e., June 5, 2003. 

In sum, an effective date of June 5, 2003 is warranted for the grant of TDIU and for basic entitlement to DEA benefits.  


Extraschedular Rating for Trigeminal Neuralgia, Right 5th Cranial Nerve.

The Veteran has been in receipt of a maximum 50 percent schedular rating for his trigeminal neuralgia, right 5th cranial nerve throughout the pendency of this claim dating back to June 5, 2003.  See 38 C.F.R. § 4.124a DC 8205.  

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted . 38 C.F.R. § 3.321 (b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards. Id. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Following the Board's December 2015 Remand directing an extraschedular opinion be obtained the RO obtained an extraschedular opinion in November 2016  from the Director, Compensation Service which denied an extraschedular rating for the trigeminal neuralgia, right 5th cranial nerve, and the AOJ continued the denial in a November 2016 supplemental statement of the case. 

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).

Upon review of the record, the Board finds that an extraschedular rating in this case is appropriate.  Indeed, there is both lay and medical evidence of significant interference with physical and sedentary employment caused by the service-connected trigeminal neuralgia, right 5th cranial nerve.  

The Director's opinion noted that the Veteran's trigeminal neuralgia of the right 5th cranial nerve has been evaluated at 50 percent disabling, while anxiety/depression secondary to the trigeminal neuralgia has been evaluated at 30 percent disabling.  It was noted that the evidence does not show any surgical procedures or ER visits for the trigeminal neuralgia.  Further, the Director determined that available evidence failed to show interference with employment due to the trigeminal neuralgia and noted that the Veteran stated that he has not worked since 1997.  

The Director specifically pointed to a report from E.T., PhD dated July 13, 2015, with a conclusion that the Veteran has been totally disabled since at least June of 2003.  This conclusion was described as based on a records review and meeting with the Veteran and the Director opined that such finding was primarily based on the anxiety and depression and how those conditions affect the Veteran.  None of the available objective medical evidence was said to show that the trigeminal neuralgia was severe enough at any time to warrant an increased evaluation on any basis.

In forming this opinion the Director ignored significantly favorable medical evidence, including that considered by E.T. PhD in the July 13, 2015 opinion which was based on a longitudinal review of the pertinent medical evidence.  Following such review, which included a review of the Veteran's complete claims file and an interview with the Veteran the examiner determined that the Veteran's service connected disabilities, which included the trigeminal neuralgia of the 5th CN, in addition to his service connected psychiatric disorder and orthopedic disabilities of status post fracture of the right hip and fracture of the right proximal humerus, had rendered him totally unemployable dating back to at least as of June 5, 2003.   

The favorable evidence of record considered by E.T. PhD in the July 13, 2015 opinion included the findings and opinion from an April 2013 VA neurological examination finding that the Veteran had complete paralysis of CN V, trigeminal on the right side, while he had moderate incomplete paralysis of CN VII.  

In the medical history provided in the April 2013 VA examination, the veteran reported three (3) types of facial pain.

1) He has a constant, uncomfortable hypersensitivity of the entire right half of his head, face, and mouth in the maxillary area, but sparing most of his right external ear lobe, the angle of his mandible on the right, the external auditory canal on the right, his tongue, and the remainder of the inside of his mouth.  This painful hypersensitivity has gradually worsened over the years. 

2) The veteran also has episodes of an intense, painful, debilitating itching sensation on the right side of his scalp that lasts for 2-3 seconds.  These episodes occur every 6-7 days and have been unchanged over the years.  

3) The veteran has several brief bursts of intense, debilitating, electric shock-like pain daily.  He was unable to describe the precise location of these pains except to indicate that they involved the right side of his head and face was involved.  These bursts are not triggered by touch, but can be triggered if he thinks about them.  These bursts of facial pain have not changed since his last Neurology C&P exam in 2004.  He denied that any of his current or past medications have been efficacious.  The severity of the first 2 types of pain was at a level 8 at their worst and the worst severity of the 3rd type of pain was at a 9+.  These severities from 8-9 were shown in the past 2 months.

The April 2013 VA examination report disclosed symptoms of constant pain that was at times excruciating.  The constant pain was moderate in the upper face, eye and/or forehead, mid face, lower face, side of mouth and throat.  There was intermittent pain severe in these same areas with other findings that included decreased right nasolabial fold, although he was able to smile and puff his cheeks without difficulty.  Closure of his right eyelid was associated with synthetic elevation of the right corner of his mouth and right axilla.  Following examination the examiner diagnosed complete paralysis of the right 5th CN.  At the same time he was diagnosed with moderate incomplete paralysis right 7th CN.  

Following examination the April 2013 examiner opined the following: "The veteran is unable to engage in gainful employment due to the presence of a constant, uncomfortable hypersensitivity of the entire right half of his head, face, and mouth in the maxillary area, but sparing most of his right external ear lobe, the angle of his mandible on the right, the external auditory canal on the right, his tongue, and the remainder of the inside of his mouth."

Another VA examination from March 2013 addressed the severity of the Veteran's psychiatric disorder diagnosed as depressive disorder NOS with an Axis II personality disorder.  While this examination disclosed evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the examiner notably gave an opinion stating that the Veteran's psychiatric disorder alone did not result in the Veteran being totally unemployable.  

Evidence prior to the April 2013 VA examination shows that the trigeminal nerve adversely affecting his ability to obtain and maintain employment throughout the pendency of this claim from June 5, 2003.  Of note, VA records dated in 2004 describe symptoms of similar severity with a June 2004 record showing complaints of the trigeminal neuralgia pain worsening if he thought about it.  The symptoms were not helped by medications.  The medication caused him to spend 15-18 hours a day in bed.  Examination revealed increased sensation of the right side of his face, with a diagnosis of right face pain ongoing for years.  He was not driving although he had a driver's license.  A July 2004 neurological record described his complaints of intense itching feeling of the right side of his head which was of electric shock intensity that distracted him from whatever he was doing, in addition to very intense itching that was 10 to 20 times worse than he had previously experienced.  A September 2004 VA neurological clinic record describes his trigeminal neuralgia attacks happening roughly 20 times a day with the typical episode that of a hot poker sharp pain followed by severe itching.  These episodes lasted less than a minute and were not improved by Tegretol.  See 20 pg. VA records entered into VBMS 11/18/04 at pages 1, 7-9.  

Findings from the September 2004 VA peripheral nerves examination detailed complaints of pain and episodic itching with the pain described as being scorched by a hot iron, with up to 30 attacks a day and treated by 400 milligrams of Carbamazepine 3 times a day.  Although no difficulty with eating was shown it did cause difficulty sleeping and was associated with a depression of mood and unhealed discomfort.  Regarding employment the Veteran was noted around this time not working except for doing some typing and writing for a friend and was working to develop a short story encyclopedia on his computer.  See September 2004 VA scars examination for his work history.  

In his May 2006 VA Form I-9 the Veteran described his thought process as being derailed by his attacks of trigeminal neuralgia and suggested it was affecting both the left and right side.  

Records subsequent to the September 2004 VA examination but prior to the April 2013 VA examination primarily address other medical issues and shed little light on the severity of the trigeminal neuralgia other than noting the history and continued treatment for this disorder with medication Carbamazepine (also referred to as Tegretol in some of the records, with the disorder repeatedly described as stable.  However, a February 2010 pre-surgery evaluation (addressing other medical problems) did note the Veteran to report head pain at a level of 10 due to trigeminal neuralgia.  See 903 page CAPRI in Virtual VA 11/9/12 at pg 336.  (For findings of "stable trigeminal neuralgia" treated with medications from 2005 through 2010 see Id at pgs 364, 429, 523, 567, 596, 659, 690, 698, 714, 748, 792, 827, 845, 865, 877).  The evidence also reflects that the Veteran was not engaged in substantially gainful employment from the pendency of this appeal.  See report from E.T., PhD dated July 13, 2015 detailing the longitudinal history regarding the Veteran's disabilities and employment history.  

The Veteran's lay statements and the evidence from the VA medical records and most significantly the findings from the April 2013 VA neurological disorders examination are indicative of marked interference with employment. The evidence shows a person who is prevented from working by symptoms that are due to his service-connected trigeminal neuralgia (TN), right 5th CN disabilities such that the schedular criteria do not contemplate, including evidence that the medication the Veteran takes to mitigate his symptoms from this disorder is so strong that it would be difficult for him to perform any workplace activities.  

The above evidence reflects that there is interference with employment to a degree beyond that which is contemplated by the schedular ratings. The Board finds that this is an exceptional case where the criteria in VA's Rating Schedule are inadequate, and an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service-connected disability is warranted. 38 C.F.R. § 3.321 (b)(1).  To this extent, the Board finds that entitlement to an increased rating for connected trigeminal neuralgia, right 5th cranial nerve on an extraschedular basis is granted. 

The question remaining is what rating percentage should be assigned.  As noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case."  Kuppamala, supra, (citing Floyd v. Brown, 9 Vet. App. 88, 97   (1996)).  The criteria for rating trigeminal neuralgia, right 5th cranial nerve provide for a maximum schedular rating of 50 percent for complete paralysis.  See 38 C.F.R. § 4.124a DC 8205.

Although the July 2015 medical review and opinion by E.T., PhD disclosed the Veteran as not working, the fact that a claimant may be presently unemployed or retired does not foreclose the possibility that service-connected disability may cause marked interference with employment or that other factors relevant to the extraschedular issue do not exist.  See Moyer v. Derwinski, 2 Vet. App. 289, 294 (1992) (Court remanded case for the Board to address the extraschedular issue though veteran had never worked for more than six months); 38 C.F.R. § 4.2 ("Each disability must be considered from the point of view of the veteran working or seeking work." (emphasis added)).  

Given that the evidence shows the Veteran to as likely as not unemployable due to constant moderate pain with intermittent attacks of excruciating pain (described as brief bursts of intense, debilitating, electric shock-like pain daily) affecting essentially the entire right side of the face from forehead down to the mouth and throat in addition to severe paresthesias and attacks of severe itching sensations affecting these same areas, the Board finds it appropriate to assign an additional 30 percent disabling, which is the maximum evaluation for severe convulsive tic under the criteria for convulsive tic.  See 38 C.F.R. § 4.124a DC 8103.  As such symptoms of attacks of severe pain have been shown in the records dating back to the June 5, 2003 claim, this extraschedular rating is warranted from the pendency of this appeal.  When added to the 50 percent schedular evaluation, this will result in a combined rating of 70 percent, see 38 C.F.R. § 4.25 (2015),.

As the preponderance of the above evidence reflects that an extraschedular rating higher than 30 percent is not warranted, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  Although he is significantly impaired to the point of unemployability from this impairment to his right 5th CN, the evidence does not show him to be wholly disabled due to this disorder.  Again he is able to engage in some forms of activity as shown in records describing him as being physically restricted from physically strenuous activities but ambulatory and able to engage in activities such as light housework or office work shown in radiation oncology records from March 2010 and May 2010.  See 903 page CAPRI document in Virtual VA 11/9/12 at pages 86, 103.  Additionally throughout the pendency of this appeal, he was shown to be able to work on a self-styled computer project where he was attempting to compile a database of literature that he had intended to market for educational purposes.  See May 2003 Vocational Services referral note at page 12 of 23 pg VAMC records entered in VBMS on 8/3/03, See also a February 2013 record discussing his computer work and attempts to recover lost files from his project at pg 306 of 322 pgs CAPRI entered into Virtual VA on 2/14/14.

In sum with application of reasonable doubt the Board finds an extraschedular rating of 30 percent in addition to the 50 percent rating is warranted for the Veteran's service-connected trigeminal neuralgia, right 5th cranial nerve is warranted.  


ORDER

The appeal of entitlement to an effective date prior to June 5, 2003 for a 50 percent rating for post-traumatic trigeminal neuralgia, right 5th cranial nerve is dismissed. 

An effective date of September 30, 2004, but no earlier, for the grant of service connection for trigeminal neuralgia, right 7th cranial nerve with an initial 10 percent rating assigned is granted.

An effective date of June 5, 2003 but no earlier, for the grant of individual unemployability by reason of service-connected disability (TDIU) is granted subject to controlling regulations governing the payment of monetary awards.

An effective date of June 5, 2003 but no earlier, for the grant of Dependents' Educational Assistance under 38 U.S.C. chapter 35 (DEA) benefits is granted subject to controlling regulations governing the payment of monetary awards.

An extraschedular rating of 30 percent, in addition to the current schedular 50 percent rating, is granted for service-connected trigeminal neuralgia, right 5th cranial nerve, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

After the Board remanded this matter in December 2015 in order to obtain additional evidence, a VA examination to ascertain the severity of the Veteran's service connected psychiatric disorder was requested in August 2016.  See Request for VA Mental Disorders Examination entered into VBMS 8/25/16.  A document marked as "VA examination" and entered into VBMS on 10/3/16 describes the Veteran as a "no show" for a VA examination of an unknown date.  In a December 12, 2016 letter the Veteran's attorney expressed that he was not notified of the VA examination and implied that due to this attorney not receiving notification, the Veteran also did not receive notification.  This letter notified the RO of the correct address to send correspondences to this attorney and suggested that the VA was not sending correspondences to this correct address.   The attorney is noted to have sent earlier correspondences to the RO advising of his correct address.  

There is no record of the actual notice sent to the Veteran and/or his attorney.  Given the attorney's contentions that the Veteran did not receive notice, and the lack of evidence to refute these contentions, arrangements should be made to again schedule the Veteran for a VA examination. 

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  All pertinent treatment records not yet obtained, including VA treatment records from the VA Medical Center in St Louis, Missouri since November 2016 and any other sources indicated should be obtained and associated with the claims file. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD. The examiner must review the electronic medical records. All appropriate tests and studies must be accomplished and all clinical findings reported in detail. A detailed history, to include work history, should be obtained from the Veteran. Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected anxiety and depression.  The report of examination must include a complete rationale for all opinions expressed.  The AOJ should ensure that the Veteran and his attorney are properly notified of the upcoming examination and associate all correspondences regarding such.  

3. The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be issued an SSOC, which specifically include a review of all evidence added to the record since the November 2016 SSOC.  An appropriate period of time should be allowed for response. 

5.  After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until she receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


